In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-16-00263-CV
                             _________________


                         IN RE ADOLPH MARTINEZ

________________________________________________________________________

                              Original Proceeding
              435th District Court of Montgomery County, Texas
                       Trial Cause No. 01-04-02245-CV
________________________________________________________________________

                         MEMORANDUM OPINION

      In this original proceeding, we consider whether the trial court abused its

discretion by changing the agency in charge of supervising an individual’s sex

offender treatment from the Office of Violent Sex Offender Management

(OVSOM) to the Texas Civil Commitment Office (TCCO), and by ordering the

individual to participate in sex offender treatment through a program described by

a 2015 amendment to the sexually violent predator statute (SVP statute) as a tiered

program. Tex. Health & Safety Code Ann. § 841.0831 (West Supp. 2015). In his



                                        1
first three issues, Adolph Martinez 1 complains about the trial court’s amended

order of commitment, arguing the trial court applied amendments to the sexually

violent predator statute retroactively to the conditions of his existing commitment

in violation of his constitutional rights, improperly placed him into a residence

where he was totally confined when his original commitment required that he

receive outpatient treatment, and improperly required him to participate in a

program of tiered treatment. In his fourth issue, Martinez complains that the trial

court abused its discretion by allowing him to waive his rights under the original

final judgment that resulted in his commitment by accepting Martinez’s “waiver

from outpatient treatment.”

      After reviewing the petition, we conclude that Martinez has not shown that

the trial court abused its discretion by amending its order of commitment that

controls the conditions of Martinez’s commitment as a sexually violent predator.

See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.

proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding).




      1
        Martinez was civilly committed in 2002 after a jury found that he is a
sexually violent predator. See In re Commitment of Martinez, 98 S.W.3d 373, 374
(Tex. App.—Beaumont 2003, pet. denied).
                                        2
      We have addressed the arguments that Martinez raises, which challenge the

trial court’s authority to amend commitment orders, in several prior cases

involving individuals whose commitments predated the 2015 amendments to the

SVP statute. See In re Williams, No. 09-16-00087-CV, 2016 WL 4249175, at *2

(Tex. App.—Beaumont Aug. 11, 2016, orig. proceeding) (mem. op.); In re

Commitment of May, No. 09-15-00513-CV, 2016 WL 4040186, at **1-9 (Tex.

App.—Beaumont July 28, 2016, no pet. h.). For the reasons we explained in

Williams and May, we conclude that Martinez has no valid complaint about the

constitutionality or authority of the trial court to amend his existing commitment

order by amending it so that it conformed to the changes the Legislature made to

the civil commitment program. See id. With respect to Martinez’s fourth issue,

which complains that the trial court abused its discretion by allowing him to waive

his rights to outpatient treatment, Martinez has not shown that the trial court lacked

jurisdiction over the case or the authority to accept his written waiver. See In re

Commitment of Richards, 395 S.W.3d 905, 907 (Tex. App.—Beaumont 2013, pet.

denied) (“After a person is committed under the SVP statute, the trial court retains

jurisdiction over the person and subject matter of the individual’s commitment.”).

Because Martinez has not shown the trial court abused its discretion by amending




                                          3
the order of civil commitment that governs his commitment, we deny Martinez’s

request seeking mandamus relief. See Tex. R. App. P. 52.8.

      PETITION DENIED.

                                                  PER CURIAM


Submitted on September 7, 2016
Opinion Delivered September 8, 2016

Before McKeithen, C.J., Kreger and Horton, JJ.




                                        4